Chief Justice Boyle
delivered the Opinion of the Court.
This is a writ of error to an order of the county court of Clarke county, granting leave to the defendant in error to erect a water grist and saw mill and dam upon Stoner.
Trini, Hanson and French for plaintiffs; Triplett for defendant.
Various objections are taken by the alignment of error, as well to the original order, directing the writ of ad quod damnum as to the subsequent proceeding's. Being of opinion, however, that the original order is not sufficient to warrant the subsequent proceedings, it will not be necessary to notice the objections taken to the latter.
The act of assembly, under which this proceeding was had, expressly requires the court to which the application for leave to build a mill is made, to name the day on which the writ of ad quod damnum shall be executed; but in this case, though the court has directed the time when the writ .should issue, which was not required to be done, they have failed to name the day on which the sheriff should cause the jury to meet and hold the inquest.
Judgment must be reversed with costs.